Name: Council Regulation (EEC) No 3443/80 of 22 December 1980 amending Regulation (EEC) No 100/76 on the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 359/ 13 COUNCIL REGULATION (EEC) No 3443/80 of 22 December 1980 amending Regulation (EEC) No 100/76 on the common organization of the market in fishery products HAS ADOPTED THIS REGULATION : Article 1 In Article 32 (2) of Regulation (EEC) No 100/76 '41 ' shall be replaced by *45 '. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1979 Act of Accession, and in particular to Article 146 thereof, Having regard to the proposal from the Commission, Whereas , by reason of the accession of the Hellenic Republic to the European Economic Community, an alteration should be made in the number of votes which constitute the majority quorum of votes under the procedure of the committee referred to in Article 31 of Regulation (EEC) No 100/76 (*), as last amended by Regulation (EEC) No 2903/78 (2), Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1980. For the Council The President J. SANTER (') OJ No L20, 28 . 1 . 1976 , p. 1 . O OJ No L 347 , 12 . 12 . 1978 , p. 1 .